FILED
                                                                                                       January 29, 2018

                                                                                                        TN COURTOF
                                                                                                   W ORKERS' COl\IPENSATION
                                                                                                           CL.illiS

                                                                                                           Tim!!>3:2.3PM

              TENNESSEE BUREAU OF WORKERS' COMPENSATION
             IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                              AT MEMPHIS

CYNTHIA L. MAAITAH,                                      )    Docket No.: 2017-08-0628
         Employee,                                       )
v.                                                       )
RAYMOND JAMES FINANCIAL,                                 )    State File No.: 41107-2017
        Employer,                                        )
And                                                      )
AMERICAN CASUALTY CO. OF                                 )    Judge Deana Seymour
PA/CNA,                                                  )
        Insurance Carrier.


     EXPEDITED HEARING ORDER DENYING MEDICAL AND TEMPORARY
                       DISABILITY BENEFITS


       Cynthia Maaitah claimed spiders bit her multiple times in her genital area and the
creases of her legs while working for Raymond James Financial between March and June
2016. She requested medical and temporary disability benefits. Raymond James
contested the compensability of her claim. The Court conducted an expedited hearing on
January 19, 2018, and holds Ms. Maaitah did not prove a likelihood of success on the
merits of her claim at this interlocutory stage. Therefore, the Court denies the requested
workers' compensation benefits.

                                              History of Claim

       Ms. Maaitah worked as an administrative assistant for Raymond James on June
13, 2016, when she asked her supervisor, Vicki Douglas, for permission to treat at Coast
to Coast Medical for spider bites she claimed she received at work three days earlier. Ms.
Douglas granted permission, and Ms. Maaitah saw Advanced Practice Nurse Lisa
Schafer. 1

       Ms. Maaitah complained of pain and chills. She described a history of spider bites
to her genitals and reported she felt she was "being attacked." Ms. Maaitah told Nurse
1
  Ms. Maaitah testified she reported the claim to Raymond James on June l 0, but Ms. Douglas testified Ms. Maaitah
first notified her by calling from Coast to Coast on June 13.

                                                        1
Schafer she thought a spider bit her at work; however, she also had spiders at home.
Nurse Schafer diagnosed non-work-related contact dermatitis and released her to work
without restrictions. The only other medical records presented showed a prior history of
genital lesions and a vulvar abscess related to "shaving."

       Ms. Maaitah believed spiders were causing her symptoms of "feather-like
sensations" followed by "a horrible pinch and then a painful stab." However, she was not
sure. She never saw spiders at Raymond James, and a spider bit Ms. Maaitah at her home
a week before she reported her claim to Raymond James. Her home was fumigated for
insects, including spiders.

       Ms. Douglas testified Terminix routinely inspected and treated Raymond James
since 2013. Terminix had not detected a spider, alive or dead. An employee had claimed
a spider bite before June 10, and Terminix preventatively fumigated the area.

       Ms. Maaitah filed her Petition for Benefit Determination on June 6, 2017, noting
"the physician could not determine if the injuries and illness was due to conditions at
work." Raymond James denied the claim on June 14 stating, "medical reveals condition
is not work-related."

                       Findings of Fact and Conclusions of Law

                                    Standard Applied

        At this expedited hearing, Ms. Maaitah must come forward with sufficient
evidence from which the Court can determine she likely will prove a compensable injury
at a hearing on the merits. McCord v. Advantage Human Resourcing, 2015 TN Wrk.
Comp. App. Bd. LEXIS 6, at *9 (Mar. 27, 2015). This lesser evidentiary standard does
not relieve Ms. Maaitah of the burden to produce evidence of an injury by accident that
arose primarily out of and in the course and scope of employment, but "allows some
relief to be granted if that evidence does not rise to the level of a "preponderance of the
evidence."' Buchanan v. Car/ex Glass Co., 2015 TN Wrk. Comp. App. Bd. LEXIS 39, at
*6 (Sept. 29, 2015).

                                        Causation

      To prove a compensable injury, Ms. Maaitah must show her alleged injury arose
primarily out of and in the course and scope of her employment. Tenn. Code Ann. § 50-
6-102(14)(B) (2017). An injury "arises primarily out of and in the course and scope of
employment" only if it contributes more than fifty percent in causing the injury,
considering all causes, as shown to a reasonable degree of medical certainty. Tenn. Code
Ann. § 50-6-102(14)(B) and (C).


                                            2
        Here, no medical proof established that a spider bit Ms. Maaitah at work, or that
an alleged spider bite contributed more than fifty percent in causing the condition she
claimed, considering all causes. Terminix's January through June 2016 reports showed
that it did not detect spiders, dead or alive, at Raymond James. Additionally, Ms. Maaitah
testified a spider bit her at home before she claimed a bite at work.

       Thus, the Court holds Ms. Maaitah failed to satisfy her burden of proving she
sustained spider bites that arose primarily out of and in the course and scope of her
employment and denies her request for medical and temporary disability benefits.

IT IS, THEREFORE, ORDERED as follows:

   1. Ms. Maaitah's claim against Raymond James for medical and temporary disability
      benefits is denied at this time.

   2. This matter is set for a Scheduling Hearing on March 12, 2018, at 9:00 a.m.
      Central Standard Time. The parties must call (toll-free) 866-943-0014 to
      participate in the Hearing. Failure to call may result in a determination of the
      issues without the parties' participation.

      Entered this thed-~~ day of January, 2018.


                               ~~      '
                               J0 DGE DEANA SEYMOUR
                                                     >



                                  Court of Workers' Compensation Claims




                                            3
                                     APPENDIX

Exhibits:
   1. Medical records with Table of Contents, filed on September 11,2017
   2. Medical records from Coast to Coast Medical dated June 13, 2016, and June 6,
       2016, not included in Exhibit 1
   3. C-32 Standard Form Medical Report for Industrial Injuries
   4. LabCorp lab results, dated June 11, 2015
   5. Lab results from The Women's Clinic, dated June 21, 2015
   6. Lab results from The Women's Clinic, dated June 21, 2015
   7. Lab results from The Women's Clinic, dated June 23, 2015
   8. Lab results from The Women's Clinic, dated July 26, 2015
   9. Authorization to Treat Occupational Injury/Illness for date of injury June 13, 2016
   10.Authorization to Treat Occupational Injury/Illness for date ofinjury May 31,2016
   11. Correspondence to Raymond James Financial from Bureau regarding filing a
       Form C-20 First Report of Injury, dated June 7, 2017
   12.Form C-23 Notice ofDenial of Claim for Compensation, dated June 14, 2017
   13. Letter to Ms. Maaitah from Bureau mediator, dated June 26, 2017
   14. Memorandum from Raymond James Financial dated June 8, 2016
   15. Raymond James Financial's response to OSHA complaint, with attachments,
       dated July 29, 2016
   16.Exterminator work orders for Ms. Maaitah's residence from Cook's Pest Control
       (Collective)
   17.Email from Ms. Maaitah to Raymond James Financial, dated June 14, 2016, and
       Raymond James Financial's response, dated June 15, 2016
   18.Email from Ms. Maaitah regarding resignation ofher employment, dated June 15,
       2016, and Raymond James Financial's response, dated June 16, 2016
   19. Affidavit of Vicki Douglas
  20.Email from Ms. Maaitah to Raymond James Financial, dated June 12,2015
  21. Unum Short Term Disability Claim forms (Collective)
  22.Email from Ms. Maaitah regarding resignation ofher employment, dated June 15,
       2016
  23. Email from Ms. Maaitah to Raymond James Financial, dated June 14, 2016

Technical record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing and attached affidavit
   4. Response of Employer Raymond James Financial to Employee's Request for
      Expedited Hearing, along with attachments
   5. Order Denying Employee's Request for a Decision on the Record
   6. Ms. Maaitah's Witness List
   7. Ms. Maaitah's Exhibit List

                                           4
8. Raymond James Financial's Pre-Hearing Brief
9. Ms. Maaitah's Pre-Hearing Statement




                                    5
                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Order was sent to the
 following recipients by the following methods of service on this the_    _ day of January
                                                                        29th
 2018.

Name                Certified         Via    Via        Email Address
                    Mail              Fax    Email
Cynthia L. Maaitah,     X                       X       1976 N. Avalon Street
Employee                                                Apartment 70
                                                        West Memphis, AR 72301
                                                        cmwoowoofa2vahoo.com
Dennis G. Sadler                                 X      dem1is.sadler@leitnerfirm.com
M. Shawn Cardwell                                       shawn.cardwell@ leitnerfinn.com
Employer's Attorneys


                                   Penny atterson-Shrum, Clerk
                                   Court of Workers' Compensation Claims
                                   WC.CourtClerk@tn.gov




                                             6